Title: To George Washington from Major General Robert Howe, 1 August 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Robinson’s Farms 1st August 1780
					
					This Moment I have a Letter of which the following is an Extract—it is dated the 31st of July—“This Morning about 8 oClock The Troops under Command of Sir Henry Clinton left Huntington Harbour bound to the Westward.
					[“]A Frigate from the Eastward came Yesterday After noon—spoke with the Fleet & continued her Course.” This Sir evinces that the Enemy did not return on the 28th, as has been said—I sent yesterday by Express to four different Agents—I momentarily expect Answers, which will, I doubt not, reduce Matters to a Certainty. I am Dear Sir, with the greatest Respect your Excellency’s most obedient Servant
					
						Robt Howe
					
				